DETAILED ACTION
An after-final response was entered on 10/19/21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 22-39 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Khoshnevis et al. (“Contour Crafting Simulation Plan for Lunar Settlement Infrastructure Build-up”, 2012) teaches a method of counter crafting on a celestial body using in-situ harvested materials (pp. 21-22) comprising the steps of: collecting in-situ material on a celestial body with a robotic arm (pp. 21-22); accepting the material into a material collector (pp. 12-13) where it is processed by grinding the material to reduce the size and mixed with a binder, such as water, to create a feedstock (pp. 21-22); a dispensing the feedstock via an extruder to create at least a portion of an object via additive manufacturing (pp. 21-22).  Khoshnevis fails to teach that the feedstock is processed into a filament by a first extruder prior to extruding the object.
Bodiford et al. (AIA A 1st Exploration Conference 2005-264, pp. 1-7) teaches devices used to additively manufacture structures on a celestial body (Abst.) and discusses suitable source materials (p. 3).  However, Bodiford fails to fairly teach or suggest that a filament could be formed from in-situ collected material and then dispensed to provide source material for an extruder which creates an object.
None of the prior art, taken individually or in combination, fairly teaches or suggests all the limitations of claims 22, 28 or 35.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712